internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc psi plr-113923-01 date date legend trust decedent spouse a b c d e f g h j trust company trust company date date date date court plr-113923-01 a dear this letter responds to the letter dated date and prior correspondence submitted on behalf of trust requesting a ruling under sec_61 sec_1001 sec_1015 sec_1223 sec_2501 and sec_2601 of the internal_revenue_code decedent died testate on date survived by spouse and decedent’s two children a and b spouse died on date a died on date survived by a’s four children c d e and f b and b’s two children g and h are living at decedent’s death decedent’s six grandchildren c d e f g and h were living in article fourth paragraph a a of decedent’s will decedent created trust for the benefit of his sister j his son a and a’s issue his daughter b and b’s issue and spouse the trustees of trust are to pay j for her lifetime the sum of dollar_figurea per annum payable monthly from the net_income of the trust estate and to pay spouse for her lifetime all of the rest of the net_income of trust the trustees have discretion to distribute portions of the principal as the trustees deem necessary for spouse’s proper support maintenance or comfort with or without consideration of her other resources after the death of spouse the trustees are to divide the trust estate into two equal shares and continue to hold one such share for the benefit of a and a’s issue and the other such share for the benefit of b and b’s issue from each such share the trustees are to pay decedent’s child for whom such share is held and such child’s issue all or any such portion of the net_income as the trustees deem advisable and also portions of the principal as the trustees deem necessary for such beneficiaries’ needs the trustees are not required to take into account such beneficiaries’s other resources and to keep the payments of income or principal equal or proportionate under article fourth paragraph b of decedent’s will trust is to terminate twenty years after the death of the last survivor of spouse and decedent’s issue living on the date of decedent’s death upon termination the trustees are to transfer each share of trust to the respective surviving issue per stirpes by right of representation in each generation and not per capita article eighth paragraph b of decedent’s will provides that trust is to be administered by five trustees consisting of four individual trustees and a corporate trustee two of the individual trustees must be appointed by the adult beneficiaries of trust from the group consisting of a and a’s issue and two of the individual trustees must be appointed by the adult beneficiaries of trust from the group consisting of b and b’s issue the corporate trustee shall be trust company the trustees represent that a’s surviving children have different financial needs and investment objectives that cannot be satisfied by a single investment program therefore the trustees and the beneficiaries of a’s share have unanimously decided plr-113923-01 they would like a’s share of trust divided into four separate trusts so that different investment programs may be implemented based on the individual needs of a’s children and their issue the trustees petitioned court to reform the terms of trust on date court issued an order approving the proposed modification of the terms of trust under the new terms of trust a’s share of trust will be partitioned into four separate trusts which will be referred as grandchildren’s trusts and the assets of a’s share of trust will be divided among the partitioned trusts pro-rata the terms of the partitioned trusts will be identical to those of trust a’s share of trust will be partitioned into four separate trusts under the new paragraph a b which will be added to article fourth of decedent’s will the new paragraph a b will read as follows as soon as practicable after the death of a the share provided for the benefit of a and his issue shall be divided into such number of equal shares as shall provide one share for each then living child of a and one share for the issue collectively of each child of a then deceased with issue then surviving each share so provided hereinafter referred to as a grandchild’s trust the assets of the share for the benefit of a and his issue shall be partitioned on a pro_rata basis among the grandchildren’s trusts so provided each grandchild’s trust shall be held administered and distributed as follows i the trustees shall until the termination of any of the four grandchildren’s trusts pay to or for the benefit of an income_beneficiary who shall be surviving from time to time of the child of mine for whom such share is held and such child’s issue all of the net_income of the four grandchildren’s trusts or any portion of such net_income as the trustees shall deem advisable subject_to a charge against net_income of one-half ½ the payment provided for my said sister in paragraph a above divided by the number of grandchildren’s trusts in existence at the time of the payment to my sister is required any distribution of net_income from a grandchild’s trust to a current income_beneficiary of a grandchild’s trust will be made at the discretion of the trustees of the four grandchildren’s trusts and will be charged equally to each grandchild’s trust to the extent any grandchild’s trust is exhausted any such distribution of net_income to a current income_beneficiary of a grandchild’s trust including to a current income_beneficiary whose grandchild’s trust has been exhausted will be charged equally to the remaining grandchildren’s trusts ii the trustees shall make a distribution of a portion of the principal of a grandchild’s trust to a current income_beneficiary of a grandchild’s trust in such amounts and at such times as the trustees plr-113923-01 shall in their discretion deem necessary or advisable in accordance with the income beneficiary’s needs as determined by the trustees in their discretion with or without consideration of such current income beneficiary’s other resources any distribution of principal to a current income_beneficiary of a grandchild’s trust will be charged equally to the four grandchildren’s trusts or those trusts in existence at the time of distribution to the extent any grandchild’s trust is exhausted any distribution of principal to a current income_beneficiary of a grandchild’s trust including to a current income_beneficiary whose grandchild’s trust has been exhausted will be charged equally to the remaining grandchildren’s trusts iii the trustees of the four grandchildren’s trusts have no obligation to keep the payments of income or principal to the current income beneficiaries of the four grandchildren’s trust equal or proportionate and shall accumulate all surplus net_income and may add the same to the principal of the grandchild’s trust that earned the net_income iv in the event the last surviving beneficiary of any grandchild’s trust dies prior to the termination of the trust as provided in paragraph b the remaining assets of such grandchild’s trust shall be distributed on a pro-rata basis to and held as part of the remaining grandchildren’s trusts which then have surviving beneficiaries paragraph b of article fourth will be modified to read as follows each trust created hereunder shall terminate twenty years after the death of the last survivor of my wife and my issue living on the date of my death upon such termination the trustees shall transfer convey and deliver absolutely and free from any trust the principal of such trust estate and any undistributed_income then on hand to the then current income beneficiaries thereof under the modified terms of trust each grandchild’s trust created for the benefit of c d e f and their issue will have two trustees one individual trustee and one corporate trustee the corporate trustee will be trust company c will be the initial individual trustee for the grandchild’s trust for the benefit of c and c’s issue d will be the initial individual trustee for the grandchild’s trust for the benefit of d and d’s issue e will be the initial individual trustee for the grandchild’s trust for the benefit of e and e’s issue and f will be the initial individual trustee for the grandchild’s trust for the benefit of f and f’s issue if the initial individual trustee fails to serve because of death disability resignation or otherwise the successor individual trustee will be chosen by a majority of the adult income beneficiaries of each grandchild’s trust if there are none no individual trustee will be chosen until there is an eligible_individual trustee plr-113923-01 the trustees represent that no additions actual or constructive have been made to trust after date the trustees requested the following rulings the proposed partition of the share of trust for the benefit of a and his issue into four equal separate trusts will not cause the original remaining trust share and resulting four separate trusts to lose their exempt status for generation-skipping_transfer gst tax purposes and will not subject the original remaining trust share the four separate trusts or distributions from any of these trusts to the generation-skipping_transfer_tax under sec_2601 the proposed pro-rata distribution of the original trust assets among the successor trusts will not cause any beneficiary the original trust or the successor trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 and sec_1001 the proposed partition and pro-rata distribution will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries the basis of each successor trust in each asset received from the original trust will be the same as the original trust’s basis in that asset pursuant to sec_1015 the holding_period of each successor trust for each asset received from the original trust will include the original trust’s holding_period for that asset according to sec_1223 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the gst tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust plr-113923-01 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the proposed partition of a’s share of trust into four separate trusts will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the persons who held the beneficial_interest prior to the partition further the proposed partition will not extend the time for vesting of any beneficial_interest in the partitioned trusts beyond the period provided for in the original trust accordingly based on the information submitted and representations made we conclude that the proposed pro-rata partition of a’s share of trust into four separate trusts will not cause the original remaining trust share ie the share of trust for the benefit of b and b’s issue and the resulting four separate trusts to lose their exempt plr-113923-01 status for generation-skipping_transfer_tax purposes we also conclude that if trust is partitioned as proposed this modification will not cause distributions from the share for b and b’s issue or the separate trusts for a’s issue to be subject_to the gst tax ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from an exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained properties are viewed as different in a sense that is material to the code when their possessors enjoy legal entitlements different in_kind or extent from the properties given up 499_us_554 pincite the conversion for the purpose of eliminating a survivorship feature of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction revrul_56_437 c b revrul_69_486 c b non-pro-rata in-kind distribution from trust pursuant to agreement of beneficiaries is an exchange between the beneficiaries because the trustee was not authorized by the trust instrument or local law to make non-pro-rata distribution distinguished by revrul_83_61 c b accordingly the proposed partition on a pro-rata basis into four separate trusts will not constitute an exchange or other_disposition of property as no material difference will exist between the property received and given by the beneficiaries consequently the partition of a’s share of trust on a pro-rata basis will not give rise to a realization of income under sec_61 and sec_1001 plr-113923-01 ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in this case upon the partition of a’s share of trust into the four separate trusts each beneficiary of a partitioned trust will have the same beneficial_interest as he or she had under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the partition accordingly we conclude that the proposed partition of a’s share of trust and the pro-rata distribution of the assets of a’s share of trust among the partitioned trusts will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries ruling_request and sec_1015 provides that if the property was acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-2 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-2 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because sec_1001 will not apply to the proposed partition of a’s share of trust the basis of the assets in the partitioned trusts will be the same as the basis of the assets currently held in trust sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayers hands as it would have in the hands of such plr-113923-01 other person accordingly based on facts submitted and the representations made we conclude that after the partition of trust into four separate trusts the basis and holding periods of the assets held in the four separate trusts will be the same as the basis and holding periods of the assets held in trust this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
